In this claimant’s appeal from a decision of the Workmen’s Compensation Board denying application for settlement of a shortened record on appeal, there is no demonstration that a consideration of the entire record is not necessary for adequate review on appeal. Although claimant argued a shortened record would be sufficient, the board has found “ that the entire record is pertinent to the issues” and we accept that finding. Since permission has been granted claimant to appeal as a poor person, such aid as may be reasonable should be afforded to him by the board in getting together the required papers for the appeal. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.